By the Court, McKinstry, J.:
The grantors of plaintiff and defendant were swamp land purchasers. The county surveyor ran the west line of the tract purchased by the grantor of plaintiff so that it coincided with the east line (run by the same officer) of the tract purchased by defendant’s grantor. Patents were issued for both tracts, describing the one as the northeast quarter of section nine, and the other as the west half of the northwest quarter of section ten of a certain township. When the applications and surveys were made, and when the patents were issued, the “uplands” opposite the swamp land in controversy had been townshiped but not sectionized by the United States. When the section lines were subsequently established, it appeared that the line which, if extended from the upland, would constitute the dividing-line *89between sections nine and ten, should run parallel with and about eighty feet east from the line as actually run by the county surveyor, between the tracts of plaintiff and defendant. This action was brought to recover the land lying between the said division-line as run by the county surveyor, and a line eighty feet to the eastward thereof.
Section 6 of the act of April 21, 1858 (Hittell’s Digest, Art. 4086), requires that the certificate of purchase shall designate the lands by their proper sections, townships and ranges “connected with the United States surveys;” and Section 11 of the same act directs that “all surveys shall be made according to the instructions from the Surveyor-General, and shall be made to conform to the surveys of the public land by the General Government.” The statute makes the county surveyor the agent of the State, to connect the swamp surveys with the United States surveys. It is the duty of the Surveyor-General of the State to give proper instructions, and for the county surveyor, in carrying out such instructions, to measure from and connect his lines with the upland surveys. But this is the action of the political department of the State government, through ministerial officers. The survey in the field must prevail. The courts will not inquire whether a line was actually marked eighty feet or one foot from its true position; will no more inquire whether the county surveyor made a mistake than whether the United States surveyor improperly marked the lines of the upland survey.
Judgment and order reversed, and court below directed to set aside the conclusion of law, and to enter judgment for defendant.
Mr. Chief Justice Wallace did not express an opinion.